Name: Council Regulation (EC) No 1263/1999 of 21 June 1999 on the Financial Instrument for Fisheries Guidance
 Type: Regulation
 Subject Matter: NA;  fisheries
 Date Published: nan

 Avis juridique important|31999R1263Council Regulation (EC) No 1263/1999 of 21 June 1999 on the Financial Instrument for Fisheries Guidance Official Journal L 161 , 26/06/1999 P. 0054 - 0056COUNCIL REGULATION (EC) No 1263/1999of 21 June 1999on the Financial Instrument for Fisheries GuidanceTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),(1) Whereas the common fisheries policy supports the general objectives of Article 33 of the Treaty; whereas, in particular, Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture(4), contributes towards achieving a balance between conservation and the management of resources, on the one hand, and fishing effort and the stable and rational exploitation of those resources, on the other;(2) Whereas structural measures in fisheries and aquaculture should contribute to the attainment of the objectives of the common fisheries policy and those of Article 100 of the Treaty;(3) Whereas the incorporation of such structural measures into the operational framework of the Structural Funds in 1993 improved the synergy of Community operations and enabled a more coherent contribution to be made to the strengthening of economic and social cohesion;(4) Whereas Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds(5) institutes a comprehensive review of the operational arrangements for the structural policies to take effect from 1 January 2000; whereas such structural measures will form part of the means and tasks referred to in Article 2 of the said Regulation; whereas Council Regulation (EEC) No 2080/93 of 20 July 1993 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards the Financial Instrument for Fisheries Guidance(6) should therefore be repealed and replaced by a new Regulation providing in particular for arrangements that will ensure a transition which avoids any interruption of the structural measures,HAS ADOPTED THIS REGULATION:Article 11. The structural measures implemented with Community financial assistance under this Regulation in the fisheries and aquaculture sector and the industry processing and marketing their products (hereinafter referred to as "the sector") shall support the general objectives of Articles 33 and 100 of the Treaty and the objectives set out in Regulations (EEC) No 3760/92 and (EC) No 1260/1999.2. The tasks of the measures referred to in paragraph 1 shall be:(a) to contribute to achieving a sustainable balance between fishery resources and their exploitation;(b) to strengthen the competitiveness of structures and the development of economically viable enterprises in the sector;(c) to improve market supply and the value added to fishery and aquaculture products;(d) to contribute to revitalising areas dependent on fisheries and aquaculture.3. Community financial assistance may be granted for the implementation of measures in support of one or more of the tasks referred to in paragraph 2, in accordance with Article 2.4. Under the procedure referred to in Article 4, the Council shall establish the fields of intervention for the structural actions referred to in paragraph 1 of this Article.Article 21. The Financial Instrument for Fisheries Guidance is hereinafter called the "FIFG".2. Measures implemented with assistance from the FIFG in Objective 1 of the Structural Funds shall form part of the programming of this Objective.Measures implemented with assistance from the FIFG outside Objective 1 shall be subject to a single programming document in each Member State concerned.3. The measures mentioned in paragraph 2 shall include all structural measures in the sector in the following areas:- fleet renewal and modernisation of fishing vessels,- adjustment of fishing effort,- joint enterprises,- small-scale coastal fishing,- socioeconomic measures,- protection of marine resources in coastal waters,- aquaculture,- fishing port facilities,- processing and marketing of fishery and aquaculture products,- measures to find and promote new market outlets,- operations by members of the trade,- temporary cessation of activities and other financial compensation,- innovative actions and technical assistance.According to the procedure laid down in Article 4, the Council may adapt this list of measures.4. Member States shall ensure at national level that fleet restructuring inverventions under the FIFG are consistent with their obligations under the common fisheries policy and in particular under the fisheries multiannual guidance programmes.5. In addition, and in accordance with Articles 22 and 23 of Regulation (EC) No 1260/1999, the FIFG shall contribute towards:(a) innovative action including transnational operations and the establishment of networks for those operating in the sector and areas dependent on fisheries and aquaculture;(b) technical assistance measures.In accordance with Article 22(2) of Regulation (EC) No 1260/1999, the field for pilot projects covered by point (a) of this paragraph is extended by the decision on the contributions from the Funds to measures that can be financed under Regulation (EC) No 1261/1999 of 21 June 1999 of the European Parliament and of the Council on the Regional Development Fund(7), Regulation (EC) No 1262/1999 of 21 June 1999 of the European Parliament and of the Council on the European Social Fund(8) and Council Regulation (EC) No 1257/1999 of 17 May 1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) and amending and repealing certain Regulations(9) in order to implement all the measures envisaged by the innovative actions concerned.Article 3The financial contribution granted to each individual operation under the measures referred to in Article 1(3) may not exceed a maximum amount to be determined in accordance with the procedure referred to in Article 4.Article 4Without prejudice to Article 5, the Council, acting on a proposal from the Commission in accordance with the procedure laid down in Article 37 of the Treaty, shall adopt, not later than 31 December 1999, the detailed rules and conditions for the Community financial contribution to the structural measures referred to in Article 2.Article 51. Council Regulations (EEC) No 4028/86(10) and (EEC) No 4042/89(11) shall continue to apply to applications for aid submitted before 1 January 1994.2. Portions of sums committed as assistance for projects by the Commission between 1 January 1989 and 31 December 1993 under Regulation (EEC) No 4028/86 for which no final application for payment has been submitted to the Commission at the latest six years and three months after the date the aid is granted shall be released automatically by the Commission at the latest six years and nine months after the date the aid is granted, giving rise to the repayment of amounts unduly paid, without prejudice to projects which have been suspended on legal grounds.Article 6Regulation (EEC) No 2080/93 is hereby repealed with effect from 1 January 2000.References to the repealed Regulation shall be understood as references to this Regulation.Article 7The transitional arrangements provided for in Article 52 of Regulation (EC) No 1260/1999 shall apply mutatis mutandis to this Regulation.Article 8This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 21 June 1999.For the CouncilThe PresidentG. VERHEUGEN(1) OJ C 176, 9.6.1998, p. 44.(2) Opinion delivered on 6 May 1999 (not yet published in the Official Journal).(3) OJ C 407, 28.12.1998, p. 74.(4) OJ L 389, 31.12.1992, p. 1. Regulation as amended by Regulation (EC) No 1181/98 (OJ L 164, 9.6.1998, p. 3).(5) See page 1 of this Official Journal.(6) OJ L 193, 31.7.1993, p. 1.(7) See page 43 of this Official Journal.(8) See page 48 of this Official Journal.(9) OJ L 160, 26.6.1999, p. 80.(10) OJ L 376, 31.12.1986, p. 7. Regulation as last amended by Regulation (EC) No 2080/93.(11) OJ L 388, 30.12.1989, p. 1. Regulation as last amended by Regulation (EC) No 2080/93.